Citation Nr: 1626760	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  09-15 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a lumbar spine degenerative disc disease prior to March 4, 2013.

2.  Entitlement to an extraschedular rating for lumbar spine degenerative disc disease.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from August 1984 to August 2004.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a March 2008 rating decision by the St. Louis, Missouri Department of Veterans Affairs Regional Office (RO).  

In June 2015, the Board denied entitlement to a rating in excess of 20 percent, prior to March 4, 2013, for a lumbar spine disability, but granted a 40 percent rating  as of March 4, 2013.  The matter of a TDIU was remanded.

The Veteran appealed the Board's June 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Partial Remand (JMR), the Court, in an April 2016 Order, vacated the Board's decision and remanded the matter with respect to the denial of entitlement to a rating in excess of 20 percent for a lumbar spine disability for the period prior to March 4, 2013, to the Board.

Thereafter, the RO continued the denial of the TDIU.

The issues of entitlement to an extraschedular rating for lumbar spine degenerative disc disease and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to March 4, 2013, the Veteran's low back disability was manifested by degenerative disc disease with forward flexion of the thoracolumbar spine limited to 30 degrees or less due to pain; there is no evidence of favorable or unfavorable ankylosis; the Veteran does not have intervertebral disc disease.  


CONCLUSION OF LAW

The criteria for a rating of 40 percent, but not higher, prior to March 4, 2013, for degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237-5243 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  In this case, the VCAA notice was sent after the initial adjudication in September 2012, followed by the SSOCs.  

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records, and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, collectively, are adequate as the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran was specifically examined to assess and then reassess the severity of this disability in question.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records satisfy 38 C.F.R. § 3.326.

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Rating

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as here, a Veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).   

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Disabilities of the spine are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.  Intervertebral disc syndrome is rated under the General Formula for Rating Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

Under the General Rating Formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent requires that forward flexion of the cervical spine is limited to 15 degrees or less; or if there is favorable ankylosis of the entire cervical spine.

A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less; if there is favorable ankylosis of the entire thoracolumbar spine; or, if there is unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine. 

The rating criteria under the General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (3) states that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors note the result of the disease or injury of the spine, the range of motion of the spine in particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4) indicates that each range of motion measurement should be rounded to the nearest 5.  

Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one of more of the following: difficulty walking because of the limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Note (6) provides that VA should separately evaluate disability of the thoracolumbar and cervical spine segments, except whether there is unfavorable ankylosis of both segments, which will be rated as a single disability.  

According to the Formula for Rating Invertebral Disc Syndrome (IVDS), a 10 percent rating contemplates incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks during the past 12 months.  A 20 percent rating contemplates incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks during the past 12 months.  A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks during the past 12 months.  A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1.

At a February 2008 VA examination, the Veteran reported that his low back pain was continuous and he described it as a deep ache, with a burning and numbness in his legs.  He reported that the pain was a 5 on a scale of 10 in intensity and that he took Tylenol for pain, which had a fair response and no side effects.  He reported flare-ups of pain which were a 9 on a scale of 10 in intensity and occurred once per week and lasted approximately 15 seconds.  He reported that working overhead or twisting his body precipitated flare-ups and alleviating factors included avoiding working overhead or twisting his body.  He reported weakness in the back, but denied bladder and bowel complaints, or erectile dysfunction.  He did not require the use of an assistive device for ambulation, but reported that he used a back brace on an as needed basis.  He reported a history of falls, the last being approximately one year before the examination.  Surgical history included a diskectomy in 2004 and a fusion in 2007.  The Veteran reported that he was unemployed and had not worked since the 2007 surgery.  He reported that he was no longer able to snow ski, water ski, or play baseball or football.  His driving was limited to approximately 70 minutes at a time.  On physical examination, the Veteran's range of motion measurements were flexion to 40 degrees, with pain; extension from 0 to 10 degrees, with pain throughout; left lateral flexion to 20 degrees, with pain; right lateral flexion to 10 degrees, with pain; and left and right lateral rotation to 30 degrees, with pain.  The Veteran's gait was within normal limits and he was able to walk on his toes.  Lumbar X-ray revealed post-surgical changes at L4-L5 and L5-S1.  The examiner assigned a diagnosis of degenerative disk disease of the lumbar spine. 

At an April 2012 VA examination, the Veteran reported that since his 2007 lumbar fusion, his back problems had continued to worsen.  He reported that he had back pain after five minutes of standing and with more exertion he developed pain down his left buttock, stopping above his right knee.  He reported that his back constantly ached, but worsened with weather changes.  He reported that he took tramadol and cyclobenzaprine for pain, and daily Tylenol, but that medications did not help.  He reported that the back pain was improved by lying down, but not sitting down.  On physical examination, the Veteran's range of motion measurements were flexion to 40 degrees, with pain; extension to 10 degrees, with pain; right and left lateral flexion to 20 degrees, with pain; and right and left lateral rotation to 20 degrees, with pain.  On repetitive testing, the Veteran's range of motion measurements remained unchanged.  The examiner noted that the functional loss caused by the Veteran's low back disability included less movement than normal and pain on movement.  Pain and muscle spasm were absent and the Veteran had a normal gait and no abnormal spinal contour.  The examiner noted that the Veteran did not have IVDS, and that incapacitating episodes were irrelevant.  The Veteran did not require the use of any assistive devices for ambulation.  The examiner noted that the Veteran had surgical scars on his back.  However, none of the scars were painful or unstable, nor was the total area of all related scars greater than 39 square centimeters.  The examiner noted that the Veteran's low back disability impacted his ability to work, but did not discuss the level or type of that impact. 

At a March 2013 VA examination, the Veteran reported daily low back pain lasting for the entire day.  The Veteran reported flare-ups which occurred approximately every two months and caused him to miss class.  On physical examination, range of motion measurements were flexion to 40 degrees, with pain at 20 degrees; extension to 20 degrees, with no pain; right lateral flexion to 30 degrees or greater, with pain at 25 degrees; left lateral flexion to 25 degrees, with no pain; and right and left lateral rotation to 30 degrees or greater, with no pain.  Range of motion measurements remained unchanged on repetitive testing.  The examiner noted that on repetitive testing the Veteran had less movement then normal and pain on movement.  There was no localized tenderness, no pain to palpation, no guarding, and no muscle spasm.  There was no abnormal spinal contour and the Veteran's gait was normal.  The examiner noted that the Veteran did not have a diagnosis of IVDS and therefore discussion of incapacitating episodes was not necessary. 

Also of record are post-service private and VA treatment records.  However, those records provide no indication that the Veteran's low back disability is worse than what is reported in the VA examination reports of record.  In addition, the Veteran was examined by VA in 2016, but those findings are not pertinent to the limited timeframe on appeal.  

Based on the evidence above, the Board previously determined that prior to March 4, 2013, a rating in excess of 20 percent for a low back disability was not warranted because at no time prior to March 4, 2013, was the Veteran's forward flexion shown to be limited to less than 30 degrees, but was rather to at least 40 degrees.  However, as of March 4, 2013, the date of a VA examination, a rating of 40 percent, but not higher, for a low back disability was warranted because forward flexion was shown to be limited to 40 degrees, but then functionally limited to 20 degrees due to pain. 

However, the JMR indicated that the February 2008 VA examiner noted that the Veteran had forward flexion to 40 degrees, but with pain throughout the range of motion.  The examiner also noted that repetition caused an increase in pain and that there was no change in the range of motion.  Id.  The JMR pointed out that the Board had stated that at no time prior to March 4, 2013, was the Veteran's forward flexion shown to be limited to less than 30 degrees.  The JMR pointed out that that similar evidence was used to grant the 40 percent rating effective March 4, 2013 based on pain being present on motion.  

In viewing the VA examinations in question, the examination reports did not specifically address at what point pain actually limited motion, particularly on flexion.  That question was addressed on the March 4, 2013 examination.  The Board finds that it is significant to note that on all three examinations, in 2008, 2013, and 2013, the Veteran could physically move his spine on flexion to 40 degrees, but with pain.  The March 2013 examination indicated that the pain began at 20 degrees.  The Board accepts that this evaluation of when pain commenced was also consistent on the two prior examinations.  As such, the increase of a 40 percent evaluation for the entire appeal period is warranted.  At no time did the Veteran have ankylosis of the spine such that a rating on that basis would be appropriate.  As noted in the prior Board decision, the Veteran was awarded separate compensable ratings for radiculopathy associated with the low back disability in a March 2013 rating decision, but there is no indication from the record that he disagreed with either the ratings or effective dates assigned in that decision.  Therefore, those matters are not addressed herein.  Otherwise, there were no neurological manifestations such as loss of bowel or bladder control which may be assigned separate ratings at this time.  

Consideration has been given to assigning a rating under Diagnostic Code 5243, for degenerative disc disease based on incapacitating episodes rather than limitation of motion.  However, the VA examiners have specifically noted that the Veteran does not have IVDS, as is necessary under Diagnostic Code 5243.  Therefore, incapacitating episodes were not considered.  Thus, a rating based on incapacitating episodes is not warranted. 38 C.F.R. § 4.71a.

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence supports a higher rating of 40 percent.  

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. at 339.  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  The Board is deferring consideration of this question pending development with regard to the TDIU issue.  See Brambly v. Peake, 17 Vet.App. 20, 24 (2003),


ORDER

Entitlement to a 40 percent rating for lumbar spine degenerative disc disease prior to March 4, 2013 is granted, subject to the law and regulations governing the payment of monetary benefits.



REMAND

While the issues relevant to referral for extraschedular consideration and entitlement to TDIU are "not necessarily inextricable intertwined," Brambly (quoting Colayong v. West, 12 Vet.App. 524, 537 (1999) (internal quotation marks omitted), adjudication of both issues "require[s] a complete picture of . . . service-connected disabilities and their effect on . . . employability."  Id.  Therefore, if the record is incomplete as to the issue of employability with respect to TDIU, remand of both the TDIU issue and referral for extraschedular consideration may be warranted.  See id. (explaining that "it was premature for the Board to decline extraschedular consideration where the record was significantly incomplete in relevant areas probative to the issue of employability.").

A recent April 2016 medical opinion indicated current functional status permits physical and sedentary employment, but is obviated by efforts to avoid prolonged activity due to his disabilities of lumbar spine disability, right hip disability, mild left meralgia paresthetica, bilateral lower extremity radiculopathy, and left knee.  The examiner went on to state limitations which are due at least in part to the low back disability.  The Board finds that clarification is necessary.  

In that regard, the matter of entitlement to a TDIU was previously remanded for a medical evaluation and opinion.  It was noted that a claim for a TDIU is an element of an increased rating claim when raised by the record.  When entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As noted, the requested action was completed in April 2016, but the examiner did not consider the newly service-connected irritable bowel syndrome (IBS) which has been assigned a 30 percent rating.  Accordingly, the Veteran should be afforded a new examination in this regard, also.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to evaluate the issue of entitlement to a TDIU. 

All indicated tests and studies are to be performed, and a comprehensive social, educational and occupational history obtained.  In conjunction with the examination, the claims folder must be made available to and reviewed by the examiner. 

Following evaluation of the Veteran, the examiner should identify all functional limitations imposed on the Veteran as a consequence of his service-connected disabilities and opine as to the impact of the service-connected disabilities, to include in the aggregate, on his ability to secure and follow a substantially gainful occupation.

If it is the examiner's opinion that the functional impairment due to the Veteran's service-connected disabilities does not render him unemployable, the examiner must suggest the type or types of employment in which the Veteran would be capable of engaging with his service-connected disabilities, given his skill set and educational background.

If it is determined the Veteran is indeed incapable of substantially gainful employment because of the severity of his service-connected disabilities, then the examiner is additionally asked to indicate the approximate date of onset of this total occupational impairment.  

The examiner should specifically address whether the Veteran's low back disability results in marked interference with his ability to work.  The examiner should also indicate if there are any manifestations of the Veteran's low back disability which are present and not contemplated under the rating code for that disability.

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

3.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


